If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


BARRY LATARTE and MARY HELEN                                         UNPUBLISHED
LATARTE,                                                             June 3, 2021

               Plaintiffs-Appellees,

v                                                                    No. 354486
                                                                     Saginaw Circuit Court
DESHAWN HARRIS,                                                      LC No. 18-038302-NI

               Defendant-Appellant.


Before: SHAPIRO, P.J., and JANSEN and BECKERING, JJ.

PER CURIAM.

        In this interlocutory appeal, defendant Deshawn Harris, an officer with the Saginaw City
Police Department, appeals as of right the trial court’s order denying his motion for summary
disposition on the basis of governmental immunity in a case involving a traffic accident in which
defendant’s patrol vehicle collided with the vehicle driven by plaintiff Mary LaTarte. 1 Because
there are material questions of fact as to whether defendant acted with gross negligence and was
the proximate cause of the accident, we affirm. However, we decline to address defendant’s
additional argument regarding whether plaintiff suffered a serious impairment of body function,
as the issue is not appealable as of right and defendant did not file a corresponding application for
leave to appeal.




1
 Barry LaTarte is Mary’s husband. According to the complaint, Barry’s claims concern loss of
consortium as a result of Mary’s injuries. As a result, we will refer to Mary as “plaintiff” in this
opinion unless otherwise noted.



                                                -1-
                            I. FACTS AND PROCEDURAL HISTORY

        This case arises out of a traffic accident that occurred in Saginaw, Michigan, on December
23, 2016. Defendant and his district partner, Officer Samantha Booth,2 were parked in the
Thompson Middle School parking lot in separate patrol cars. At approximately 11:00 a.m.,
dispatch reported a call for a person experiencing acute undifferentiated agitation (AUA).
Defendant explained in his deposition that this designation meant that someone may have
threatened to commit suicide. Defendant and Officer Booth both responded to the call, with
defendant following Officer Booth in his patrol car. Defendant drove eastbound on Court Street
toward the bridge that crosses the Saginaw River. Neither defendant nor Officer Booth activated
either their lights or their sirens. Both were speeding. Defendant could not recall the specific
location of the emergency, but he testified that it was on the east side of the city, which required
the officers to cross the river. At the same time, plaintiff was driving home from a shopping trip.
She drove westbound on Court Street and planned to turn left onto Woodbridge Street. The light
was green for traffic traveling on Court Street. Officer Booth drove through the intersection of
Court Street and Woodbridge Street without incident. Plaintiff testified that when she approached
the turn lane, she did not turn right away. She then proceeded to make a lefthand turn because
“the traffic—I saw some traffic coming but it appeared to be plenty way away for me to make the
lefthand turn.” As plaintiff attempted to turn, defendant’s patrol car entered the intersection and
struck the rear corner panel of her vehicle.

        A subsequent analysis of the event data recorder in defendant’s patrol car showed that he
was traveling 83 miles per hour five seconds before the accident. The speed limit on Court street
was either 30 or 35 miles per hour.3 Defendant engaged the brakes two seconds before the
accident. Defendant testified that when he knew he was going to collide with plaintiff’s vehicle,
he attempted to move his patrol car into the left turn lane; however, he lost traction and was unable
to avoid hitting plaintiff’s car. Plaintiff testified that she never saw the vehicle that hit her.
Defendant explained that he decided not to turn on his patrol car’s lights or siren because he did
not want to alert his approach to the person experiencing agitation. Defendant acknowledged that
he could activate his patrol car’s lights without using the siren. Video footage taken from a nearby
surveillance video, Booth’s dashcam video, and defendant’s own body camera provide additional
evidence, including that defendant was driving a black patrol car, the day was overcast such that
his car may have blended into the horizon, he may not have had his headlights on, the pavement




2
  The parties spell Officer Samantha’s last name as both “Booth” and “Buth” in the lower court
filings. We will refer to her as “Officer Booth” for the purposes of this opinion. The facts are
gleaned from the evidence produced by the parties in relation to defendant’s motion for summary
disposition.
3
 There is a discrepancy in the record concerning the speed limit in the area in which the accident
occurred. Plaintiff asserts that the speed limit is 30 miles per hour in her lower court filings.
Plaintiff’s accident reconstructionist indicates in his report that the speed limit is 35 miles per hour.
The trial court, in its written opinion and order, states that the speed limit is either 30 or 35 miles
per hour.


                                                  -2-
was wet, snow was piled on the sides of the road, and Court Street was busy at the time of the
accident.

        Plaintiff sustained, among other injuries, a fractured tibia, requiring her to be hospitalized
for three days and sent home in a full-leg splint immobilizer with several months of non-
weightbearing requirements. She testified regarding the impact the injury had on her following
the accident and the problems she continues to experience. She initiated this lawsuit against
defendant, alleging that he acted with ordinary and gross negligence by driving through a busy
intersection at a high rate of speed without activating either his police lights or a siren. She further
asserted that his conduct was the proximate cause of her injuries, and that she suffered a serious
impairment of body function.

         Defendant moved for summary disposition pursuant to MCR 2.116(C)(7) (governmental
immunity), (C)(8) (failure to state a claim on which relief can be granted), and (C)(10) (no genuine
issue of material fact). He claimed entitlement to governmental immunity pursuant to the
governmental tort liability act (GTLA), MCL 692.1401 et seq. With respect to any claim of
ordinary negligence, defendant explained that plaintiff did not sue his employer, so any claim of
liability for ordinary negligence should have been dismissed. As for whether he was grossly
negligent, defendant argued that his actions were appropriate under the circumstances because a
“silent run” was necessary to prevent escalating an individual whom he believed to be attempting
to commit suicide. As for proximate cause, defendant contended that plaintiff’s failure to yield to
oncoming traffic was the most immediate, direct, and efficient proximate cause of the accident.
Finally, he asserted that plaintiff had not met the threshold for a serious impairment because she
made a swift recovery and resumed her pre-accident daily living activities. Plaintiff opposed
defendant’s motion for summary disposition and moved for summary disposition in her favor
pursuant to MCR 2.116(I)(2) on the serious impairment issue. In a thorough and well-reasoned
opinion and order, the trial court denied both parties’ motions. Defendant’s appeal followed.

                                           II. ANALYSIS

                                 A. GOVERNMENTAL IMMUNITY

        Defendant argues that the trial court erred by denying his motion for summary disposition
on the basis of governmental immunity. We disagree.

        “Challenges to the trial court’s decision on a motion for summary disposition are reviewed
de novo.” Wood v Detroit, 323 Mich App 416, 419; 917 NW2d 709 (2018). Moreover, “the
applicability of governmental immunity is a question of law that this Court reviews de novo.” Id.
(quotation marks and citation omitted). “The proper interpretation and application of a statute is
also reviewed de novo.” Id. “In reviewing a motion under MCR 2.116(C)(7), a court is required
to consider not only the pleadings, but also any affidavits, depositions, admissions, or other
documentary evidence filed or submitted by the parties.” Allen v Bloomfield Hills Sch Dist, 281
Mich App 49, 52; 760 NW2d 811 (2008). The documentary evidence must “be considered in the
light most favorable to the nonmoving party.” Id.




                                                  -3-
         Pursuant to MCL 691.1407(1), a governmental agency is generally immune from tort
liability if the agency is engaged in the exercise of a governmental function. With respect to the
liability of officers and employees of governmental agencies, MCL 691.1407(2) provides:

               Except as otherwise provided in this section, and without regard to the
       discretionary or ministerial nature of the conduct in question, each officer and
       employee of a governmental agency, each volunteer acting on behalf of a
       governmental agency, and each member of a board, council, commission, or
       statutorily created task force of a governmental agency is immune from tort liability
       for an injury to a person or damage to property caused by the officer, employee, or
       member while in the course of employment or service or caused by the volunteer
       while acting on behalf of a governmental agency if all of the following are met:

              (a) The officer, employee, member, or volunteer is acting or reasonably
       believes he or she is acting within the scope of his or her authority.

             (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

             (c) The officer’s, employee’s, member’s, or volunteer’s conduct does not
       amount to gross negligence that is the proximate cause of the injury or damage.

        In this case, it is undisputed that defendant, a police officer for the city of Saginaw, was
acting within the scope of his authority in the exercise of a governmental function. At issue is
whether his conduct constituted gross negligence that was the proximate cause of plaintiff’s
injuries. Defendant bears the burden of proof to raise and establish that he is entitled to
governmental immunity as an affirmative defense. Odom v Wayne Co, 482 Mich 459, 479; 760
NW2d 217 (2008).

                                              1. Gross Negligence

        MCL 691.1407(8)(a) defines “gross negligence” as “conduct so reckless as to demonstrate
a substantial lack of concern for whether an injury results.” “Evidence of ordinary negligence is
not enough to establish a material question of fact regarding whether a government employee was
grossly negligent.” Wood, 323 Mich App at 423-424 (quotation marks and citation omitted).
Gross negligence suggests “almost a willful disregard of precautions or measures to attend to
safety and a singular disregard for substantial risks.” Id. at 424. “Although questions regarding
whether a governmental employee’s conduct constituted gross negligence are generally questions
of fact for the jury, if reasonable minds could not differ, summary disposition may be granted.”
Id.

        In this case, the evidence shows that defendant was traveling well over twice the posted
speed limit through a busy intersection without lights or sirens two days before Christmas. Driving
83 miles per hour when approaching the intersection, and depending on whether the speed limit
was 30 or 35 miles per hour, defendant was traveling up to 53 miles per hour over the speed limit,
which by any measure is dangerously fast. It was an overcast day, defendant’s car was black, he
may not have had his headlights on, and the pavement appears wet, which are factors that would


                                                -4-
have impacted the visibility of his car, an unsuspecting motorist’s ability to appreciate the speed
of his approach, and his ability to react under the circumstances. Defendant acknowledged in his
deposition that his attempt to avoid hitting plaintiff’s vehicle was unsuccessful because he lost
traction. Moreover, the call to which he was responding was across the river and at least a mile
away, and as plaintiff points out, defendant could have activated at least his emergency response
lights until he arrived closer to the scene of the call so as not to unnecessarily endanger others en
route. A reasonable jury could conclude that defendant’s actions under these circumstances
demonstrated “almost a willful disregard of precautions or measures to attend to safety and a
singular disregard for substantial risks.” Id. As a result, reasonable minds could differ in regard
to whether defendant acted with gross negligence, and summary disposition was properly denied
on this ground. See id.

         Citing to MCL 257.603 and MCL 257.632, defendant contends that his decision to respond
to an emergency call concerning a suicidal individual without emergency lights or sirens was
legally excused because he did not want to alert the individual of his approach. MCL 257.603
provides that, subject to certain conditions, “the driver of an authorized emergency vehicle when
responding to an emergency call” may exceed “the prima facie speed limits so long as he or she
does not endanger life or property.” (Emphasis added). MCL 257.603(2) and (3)(c). But such
allowance only applies “when the driver of the vehicle while in motion sounds an audible signal
by bell, siren, air horn, or exhaust whistle as may be reasonably necessary except as provided in
subsection (5), and when the vehicle is equipped with at least 1 lighted lamp displaying a flashing,
oscillating, or rotating red or blue light . . . .” MCL 257.604(4). According to MCL 257.603(5),
“[a] police vehicle shall retain the exemptions granted in this section to an authorized emergency
vehicle without sounding an audible signal if the police vehicle is engaged in an emergency run in
which silence is required.” However, the subsection does not provide an exception for the use of
lights, and defendant had the ability to activate his patrol car’s lights without using the siren.

       MCL 257.632 states:

               The speed limitation set forth in this chapter shall not apply to vehicles when
       operated with due regard for safety under the direction of the police when traveling
       in emergencies or in the chase or apprehension of violators of the law or of persons
       charged with or suspected of a violation, nor to fire department or fire patrol
       vehicles when traveling in response to a fire alarm, nor to public or private
       ambulances when traveling in emergencies. This exemption shall apply only when
       the driver of the vehicle while in motion sounds an audible signal by bell, siren or
       exhaust whistle as may be reasonably necessary or when the vehicle is equipped
       with at least 1 lighted lamp displaying a flashing, oscillating or rotating red or blue
       light visible under normal atmospheric conditions from a distance of 500 feet to the
       front of such vehicles, unless the nature of the mission requires that a law
       enforcement officer travel without giving warning to suspected law violators. This
       exemption shall not however protect the driver of the vehicle from the consequences
       of a reckless disregard of the safety of others. [Emphasis added.]

       Defendant’s argument that his conduct was excused by statute is without merit. As noted,
MCL 257.603(2)(c) states that an emergency responder may exceed the speed limit as long as he
“does not endanger life or property” and MCL 257.632 does not protect a driver “from the


                                                -5-
consequences of a reckless disregard of the safety of others.” In other words, a police officer may
exceed the speed limit and travel without sirens while responding to an emergency call; however,
the officer still owes a duty of care to other drivers and pedestrians. See also Robinson v Detroit,
462 Mich 439, 451; 613 NW2d 307 (2000) (stating that “the police owe a duty to innocent persons
whether those persons are inside or outside the vehicle”). As a result, the trial court properly
concluded that defendant is not entitled to summary disposition on the basis of MCL 257.603 and
MCL 257.632.4

                                              2. Proximate Cause

        Defendant argues that he was not the proximate cause of plaintiff’s injuries because
plaintiff was at fault for the accident by failing to yield to him when making a left-hand turn. See
MCL 691.1407(2)(c). This Court recently addressed the proper framework to determine whether
a governmental actor’s gross negligence was the proximate cause of the plaintiff’s injuries. Ray v
Swager (On Remand), 321 Mich App 755, 759-760; 909 NW2d 917 (2017).

               Provided that a defendant’s gross negligence was a factual cause, the court
       must then consider whether the defendant was a proximate—i.e., legal—cause by
       addressing foreseeability and whether the defendant may be held legally
       responsible for his or her conduct. In addition to considering the governmental
       actor’s conduct, it must also be decided whether there are other proximate causes
       of the injury. Determining if there were other proximate causes requires
       consideration of whether any other human actor was negligent because only a
       human actor’s breach of a duty can be a proximate cause. Nonhuman and natural
       forces may bear on the question of foreseeability and intervening causes for
       purposes of analyzing proximate cause, but they can never be considered the
       proximate cause of a plaintiff’s injuries for purposes of the GTLA.

               Once the various proximate causes have been determined, the question then
       becomes whether, taking all possible proximate causes into account, the
       government actor’s gross negligence was the proximate cause of injury. This
       requires considering defendant’s actions alongside any other potential proximate
       causes to determine whether defendant’s actions were, or could have been, the one
       most immediate, efficient, and direct cause of the injuries. The relevant inquiry is
       not whether the defendant’s conduct was the immediate factual cause of injury, but
       whether, weighing the legal responsibilities of the actors involved, the government


4
  Citing to MCL 257.603 and MCL 257.632, defendant also asserts that the trial court erred in
considering the issue of negligent operation of a motor vehicle under MCL 691.1405. According
to MCL 691.1405, “[g]overnmental agencies shall be liable for bodily injury and property damage
resulting from the negligent operation by any officer, agent, or employee of the governmental
agency, of a motor vehicle of which the governmental, agency is owner….” We conclude that
MCL 691.1405 is inapplicable to this case because plaintiff did not sue a governmental agency.
Thus, ordinary negligence is not at issue. Rather, plaintiff is only entitled to a recovery against
defendant if she can establish that his conduct was grossly negligent.



                                                -6-
       actor could be considered the proximate cause. [Id. at 760 (quotation marks and
       citation omitted).]

        In Ray (On Remand), the plaintiff was a high school student who was struck by a vehicle
while he was running with his cross-country team. Defendant Eric Swager, the plaintiff’s coach,
was running with the team on the day of the accident. Id. at 758-759. Eyewitness accounts of the
accident varied, but there was evidence that Swager told the team to cross the street at an
intersection even though the pedestrian signal indicated that pedestrians should not cross. Id. The
plaintiff, who was at the back of the group, ran into the road and was struck by a vehicle driven by
Scott Platt. Id. This Court ultimately concluded that the factual disputes present in the case
prevented it from determining whether the defendant was entitled to governmental immunity as a
matter of law. Id. 760-761. The Court explained that there were disputes concerning the plaintiff’s
location relative to the other runners; whether the defendant’s instruction applied to the plaintiff
or even if the plaintiff heard the instruction to cross the street; and whether the plaintiff had a duty
to independently evaluate the safety of the road before crossing and was negligent by simply
relying on the defendant’s instruction. Id. at 761-762. Moreover, the Court noted that there were
also factual disputes concerning Platt’s conduct, including a debate as to whether he accelerated
as he approached the yellow traffic light even though there were several runners in the area. Id. at
762. In sum, this Court held that “given the myriad variables affecting the actors’ respective
negligence and legal responsibility, and in light of the factual disputes relating to these issues, we
cannot conclude as a matter of law that Swager was not grossly negligent and that this gross
negligence did not constitute the proximate cause of Ray’s injuries.” Id.

        In the present case, defendant argues that plaintiff was the most immediate, efficient, and
direct cause of her injuries because she failed to yield to him before making her turn. Specifically,
he asserts that because Officer Booth passed plaintiff at a high rate of speed, a reasonably prudent
person would have paused before turning. However, plaintiff testified in her deposition that she
looked at incoming traffic and believed she had enough time to turn. Therefore, whether plaintiff
should have been on notice that a second vehicle would be following Officer Booth at a high rate
of speed is a factual dispute to be resolved by the jury. Moreover, as discussed, defendant was
traveling 83 miles per hour in a black vehicle without lights or sirens on an overcast winter day.
There is a factual question concerning whether plaintiff could see defendant’s vehicle in time. See
id. MCL 257.650(1) provides:

               The driver of a vehicle within an intersection intending to turn to the left
       shall yield the right of way to a vehicle approaching from the opposite direction
       which is within the intersection or so close to the intersection as to constitute an
       immediate hazard; but the driver, having so yielded and having given a signal when
       and as required by this chapter, may make the left turn and the drivers of all other
       vehicles approaching the intersection from the opposite direction shall yield the
       right of way to the vehicle making the left turn. At an intersection at which a traffic
       signal is located, a driver intending to make a left turn shall permit vehicles bound
       straight through in the opposite direction which are waiting a go signal to pass
       through the intersection before making the turn.

Additionally, according to MCL 259.649(7), “[t]he driver of a vehicle traveling at an unlawful
speed forfeits a right of way that the driver might otherwise have. . . .” Similar to Ray (On


                                                  -7-
Remand), 321 Mich App at 761-762, factual issues exist in regard to what constitutes “the one
most immediate, efficient, and direct cause” of plaintiff’s injuries. Accordingly, the trial court
properly denied defendant’s claim that he was entitled to governmental immunity based on
proximate cause.

                       B. SERIOUS IMPAIRMENT OF BODY FUNCTION

         Finally, defendant claims that the trial court erred by denying his motion for summary
disposition under MCR 2.116(C)(10) because plaintiff’s injuries did not amount to a serious
impairment of body function so as to satisfy MCL 500.31355 and enable her to file a third-party
tort claim. As noted at the outset, we decline to address this issue because it is outside the scope
of defendant’s appeal of right.

        Pursuant to MCR 7.203(A), this Court has jurisdiction of an appeal of right filed by an
aggrieved party from a final judgment or order as defined in MCR 7.202(6). MCR 7.202(6)(a)(v)
defines “an order denying governmental immunity to a governmental party, including a
governmental agency, official, or employee under MCR 2.116(C)(7) or an order denying a motion
for summary disposition under MCR 2.116(C)(10) based on a claim of governmental immunity”
as a final order. An appeal from an order described in MCR 7.202(6)(a)(v) “is limited to the
portion of the order with respect to which there is an appeal of right.” MCR 7.203(A)(1).
Defendant’s claim of entitlement to summary disposition with respect to whether plaintiff suffered
a threshold injury does not pertain to governmental immunity, and thus, it is not within the scope
of this appeal of right. See Tyrell v University of Michigan, __ Mich App __; ___ NW2d ___
(COA No. 349020, issued December 22, 2020) (citations omitted), slip op p. 5. If defendant
wanted this Court to consider that portion of the trial court’s order addressing whether plaintiff
established a question of fact with respect to a serious impairment of body function, he should
have filed an application for leave to appeal the issue under MCR 7.203(B)(1) and sought to have
the appeals consolidated. Because he did not, this issue is outside the scope of his appeal of right.
For the same reason, we decline to address plaintiff’s contention that she was entitled to summary
disposition in her favor on the issue.6

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Jane M. Beckering




5
 MCL 500.3135(1) provides that a “person remains subject to tort liability for noneconomic loss
caused by his or her ownership, maintenance, or use of a motor vehicle only if the injured person
has suffered death, serious impairment of body function, or permanent serious disfigurement.
6
 Because we would likely have declined an application for leave to appeal the issue by either
party, we also decline to treat it as on leave granted.


                                                -8-